Case: 17-50727      Document: 00514519166         Page: 1    Date Filed: 06/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-50727
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         June 19, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

JUAN CARLOS MARTINEZ-BARRIENTOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CR-93-1


Before DAVIS, COSTA and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Carlos Martinez-
Barrientos raises an as-applied constitutional challenge to 8 U.S.C. § 1326(b)
that is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998).
The Supreme Court held in Almendarez-Torres that the fact of a prior
conviction that increases a defendant’s statutory sentencing exposure is a
sentencing factor, rather than an element of the offense that requires a finding


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50727    Document: 00514519166    Page: 2   Date Filed: 06/19/2018


                                No. 17-50727

by a jury beyond a reasonable doubt. 523 U.S. at 235, 239. Accordingly, the
Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED. The Government’s alternative
motion for an extension of time to file an appellee’s brief is DENIED as moot.




                                      2